                                                                                 ELED
                                                                               esnrvrrrr' rc-
                 IN TFM LINITED STATES DISTRICT COIIRT
                                                                                 MAR (}   1   2OI9
            FOR TFM, WESTERN DISTRICT OF NORTH CANOTTXA
                           ASFMVILLE DIVISION
                                                                            *si;sgffi8?Bf*.
                             DOCKET NO.             1:   l8-CR-133

I'NITED STATES OF AMERICA                       )
                                                )          CONSBNT ORDERANn
v.                                              )        JUDGMENT OF FORFEITURE
                                                )
2) TTMOTHY JASON MCCOY                          )

       WHEREAS, the defendant, TIMOTHY JASON MCCOY, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1l to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2l u.s.c. $ 853, l8 u.s.c.5 924(d), and/or 28 u.s.c.5 2461(c), provided,
however, that such forfeiture is subject to any and all third par:ty claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Courr finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;


                                            1


       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFffiREFORE, IT IS FIEREBY ORDERED THAT the following
property is forfeited to the United States:
         o One Hi-Point JHP, .45 caliber handgun, bearing serial number
             X4346627, with 17 rounds of .45 caliber ammunition; and
         o One unknown make, unknown caliber shotgun, bearing serial
             number 136255J, with four shotgun shells.

       The United States Marshal and,lor other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

       Ifand to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be legally
sufficient, and waives any and all right to further notice of such process or such
destruction.

      Any person, other than the defendant, asserting any legal interest in           the
property ffidy, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.


                                           2

      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identifu, locate or dispose of the properfy, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.

       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(cX2). If no third
party files a timely petition, this order shall become the final order and judgment of
       forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
       have clear title to the property and shall dispose of the property according to law.
       Pursuant to Fed. R. Crim. P.32.2(bX4XA), the defendant consents that this order
       shall be final as to defendant upon filing.




             THAN D.LETZRING
$t,-            United States Attorney
                     {,t 4
       Defendant




       Attorney for Defendant




                                                W. CARL                  ALF
                                                United States             Judge
